Citation Nr: 9934559	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-23 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability caused by surgery rendered by the 
Department of Veterans Affairs during hospitalization in 
January 1961.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In August 1997, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDING OF FACT

The claim of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability caused by surgery rendered 
by VA during hospitalization in January 1961 is not 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability caused by surgery rendered 
by VA during hospitalization in January 1961 is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

When any veteran suffers an injury or aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service-connected. 38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1999).

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury. Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  Id.

In determining whether any additional disability resulted 
from VA hospitalization or medical treatment, the following 
considerations will govern: (1) It is necessary to show that 
additional disability is actually the result of such disease 
or injury, or aggravation of an existing disease or injury, 
suffered as the result of hospitalization or medical 
treatment, and not merely coincidental therewith. (2) The 
mere fact that aggravation occurred will not suffice to make 
the disability compensable in the absence of proof that it 
resulted from disease or injury or aggravation of an existing 
disease or injury suffered as the result of hospitalization, 
medical or surgical treatment, or examination. (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran. "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Id.

While the veteran is not required to show fault or negligence 
in medical treatment, Brown v. Gardner, 115 S.Ct. 552 (1994), 
the veteran still has the burden of submitting competent 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible or capable 
of substantiation, that is, he must submit evidence of 
additional disability which came as the result of VA 
treatment. In other words, a person claiming VA benefits must 
meet the initial burden of submitting evidence "sufficient 
to justify a belief in a fair and impartial individual that 
the claim is well grounded." 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  A claim that is well 
grounded is plausible, meritorious on its own, or capable of 
substantiation.  Murphy, 1 Vet. App. at 81; Moreau v. Brown, 
9 Vet. App. 389, 393 (1996). For purposes of determining 
whether a claim is well grounded, the Board presumes the 
truthfulness of the supporting evidence.  Robinette v. Brown, 
8 Vet. App. 69, 77- 78 (1995); King v. Brown, 5 Vet. App. 19, 
21 (1993).

Two discrete types of evidence must be present in order for a 
veteran's claim for § 1151 benefits to be well grounded: (1) 
There must be competent evidence of a current disability, 
usually shown by a medical diagnosis. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); and (2) There must be 
competent evidence of a nexus between the medical treatment 
provided and the current disability. Such a nexus must be 
shown by medical evidence. See Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).


Factual Background

The veteran claims entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability caused by surgery 
rendered by VA during hospitalization in January 1961.  He 
states that as the result of VA medical treatment at that 
time, his left leg is shorter than his right, causing him 
back problems.  

The record shows that in September 1960, the veteran was 
treated at St. Mary's Hospital after complaining of pain in 
the left thigh for approximately one week.  The pain had 
increased, and he also reported some swelling of the thigh.  
He underwent incision and drainage of an abscess of the left 
thigh, and it was reported that the abscess continued to 
drain.  He was subsequently sent home as per his request, and 
the final diagnosis was abscess, left thigh.  

In October 1960, the veteran was admitted to a VA facility, 
and it was noted that he first experienced pain 3 weeks prior 
to admission.  It was noted that he had initially been 
treated by a private facility and diagnosed as having an 
infection.  He reported that after about a week's treatment 
he went home with a drainage tube in the leg which was 
removed a few days later.  He complained of continued pain 
and persistent discharge.  During his hospitalization, he 
underwent a saucerization of the upper femur windowing the 
bone in the subtrochanteric area on the anterior aspect of 
the femur through an old incision previously made for 
drainage.  The bone was then packed with Furacin gauze to 
effect drainage of the area.  On analytic observation of the 
specimen, the pathological report finding was osteomyelitis.   
It was reported that the veteran's course was gradually up-
hill with general improvement in nutrition, weight gain and 
with marked improvement in subjective symptoms.  The final 
diagnosis was hematogenous osteomyelitis, left femur, region 
of subtrochanteric area, greater trochanter and lower neck; 
treated, improved.  In July 1961, he was readmitted due to an 
area of redness and swelling on the antero-medial aspect of 
the left thigh.  The veteran reported mild drainage from the 
lateral region of the upper thigh with little change.  An 
incision and drainage was performed, a drain tube inserted 
and antibiotics administered.  The final diagnosis was 
osteomyelitis, hematogenous, chronic, left femur, with 
subcutaneous abscess formation; treated, improved.  From that 
time on (most recent medical records being dated in 1997), 
medical records show complaints of draining of the left leg 
wound.  In November 1983, private examination revealed 
shortening of the left leg.  On examination by VA in 1984, 
the veteran complained of osteomyelitis in the left femur.  
X-rays showed findings of previous chronic osteoporosis 
without apparent activity presently and moderate to severe 
degenerative joint disease.  

The veteran testified at a personal hearing in August 1996, 
that the treating physician told him that an experimental 
operation would be performed.  He also testified that the 
wound has been draining for 35 years.  He said that he had to 
use crutches for a year or better after his discharge from 
the VA facility in 1961.  He opined that he was in worse 
condition when he was discharged from the hospital than when 
he was admitted, and reported that he has had problems with 
pain, drainage and ambulation since.  

The veteran was examined by VA in January 1998.  The examiner 
reported that the claims file and all records had been 
reviewed.  A complete history was taken.  On examination, it 
was noted that the veteran walked with a cane and that he 
dragged his shorter left lower extremity.  Flexion of the 
left hip was to 30 degrees and external rotation was to 45 
degrees without apprehension, pain or muscle spasm.  The left 
hip showed osteomyelitis in the proximal 1/3 of the femur 
that appeared subacute or chronic.  It was noted that the 
veteran had lost the femoral head with considerable 
shortening.  Basic fusion of the hip was noted.  The examiner 
opined that as to the questions submitted in the Board's 
August 1997 remand, as follows:

(a) As to the question, did the surgery 
performed by VA in January 1961 cause the 
veteran's underlying condition to 
improve, have no effect at all, or cause 
the underlying condition to increase in 
severity, the VA physician responded: 
Surgery in 1961 caused a benefit to this 
patient--improved.  

(b) As to the question, considering the 
pertinent clinical findings prior to and 
subsequent to the January 1961 surgery, 
what were the necessary consequences of 
the surgery; that is, what consequences 
were certain to result from, or intended 
to result from the surgical treatment, 
the examiner responded: There is no way 
of telling this at this time.  

(c) As to the question did the January 
1961 surgery cause postoperative residual 
disability which was not certain to 
result from, or intended to result from 
it, and if so, what did such 
postoperative residual disability consist 
of, the examiner stated: no, the surgery 
did not cause disability.  

(d) As to the question if an increase in 
disability is found, did any increase in 
disability result from the continuance 
and natural progress of the underlying 
condition, the examiner noted that this 
was not applicable.  

(e) And as to the question, did VA 
treatment affect the natural progress of 
the underlying condition, and if so, in 
what manner, the examiner stated: yes, it 
made it better.  

Pursuant to 38 U.S.C.A. § 1151 (West 1991), VA is required to 
pay disability compensation for disability, aggravation of 
disability or death, to a veteran "in the same manner as if 
such disability, aggravation or death were service-
connected," under the following circumstances: Where any 
veteran shall have suffered an injury, or aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
VA, or as the result of having submitted to an examination 
under any such law, and not the result of the veteran's own 
willful misconduct, and any such injury or aggravation 
results in additional disability to, or the death of the 
veteran.  

The Board has thoroughly reviewed the evidence of record, as 
summarized above. The Board finds, however, that the veteran 
has not presented evidence of a well grounded claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability caused by surgery rendered by VA during 
hospitalization in January 1961, and the claim must be 
denied.  The Board acknowledges the veteran's complaints.  
However, beyond the veteran's own contentions, he has 
presented no competent medical evidence that establishes a 
nexus, or link, between any current left hip 
disability and/or left leg shortening and any VA medical 
treatment. See 38 U.S.C.A. § 1151.  Further, a VA examiner 
has stated that no relationship exists which would support a 
finding of an increase in severity due to VA treatment, that 
the surgery did not cause the disability, and that the 
surgery made the condition better.  Notably, as such, the 
benefit sought on appeal is denied.

In reaching this decision, the Board carefully considered the 
veteran's own statements, however, he is not shown to have 
any medical expertise or training. Thus, his own statements, 
without supporting medical evidence, are insufficient to 
establish that any current left leg or left hip disability is 
related to VA hospitalization or surgery, the determinative 
question in this appeal. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (laypersons are not competent to offer 
medical opinions).  

The Board stresses that it is not making any determinations 
with respect to the credibility of the veteran's assertions.  
However, absent competent medical evidence of a causal 
relationship between any current disorder and VA 
hospitalization or medical treatment, the veteran has not 
submitted a well-grounded claim for § 1151 benefits, and his 
claim must be denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under 38 U.S.C.A. § 1151.  Robinette, 8 Vet. 
App. at 77-8.

Finally, the Board considered the doctrine of reasonable 
doubt. However, as the veteran's claim does not even cross 
the threshold of being well-grounded, a weighing of the 
merits is not warranted, and the reasonable doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151, for additional disability as the 
result of VA surgery in January 1961 is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

